Exhibit 10.2

 



SECOND AMENDMENT TO DEED OF LEASE

 

THIS SECOND AMENDMENT TO DEED OF LEASE (this “Amendment”) is entered into as of
this 31st day of March, 2017 (the “Execution Date”), by and between
BMR-FIRSTFIELD LLC, a Delaware limited liability company (“Landlord,” as
successor-in-interest to FIRSTFIELD HOLDCO, LLC, a Delaware limited liability
company), and NOVAVAX, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                WHEREAS, Landlord and Tenant are parties to that certain Deed
of Lease dated as of February 4, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Deed of Lease dated as of August 17, 2015
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 21
Firstfield Road, Gaithersburg, Maryland (the “Building”);

 

B.                 WHEREAS, Landlord and Tenant desire to modify certain repair
and maintenance responsibilities of the parties; and

 

C.                 WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                  Definitions. For purposes of this Amendment, capitalized
terms shall have the meanings ascribed to them in the Existing Lease unless
otherwise defined herein. The Existing Lease, as amended by this Amendment, is
referred to collectively herein as the “Lease.” From and after the date hereof,
the term “Lease,” as used in the Existing Lease, shall mean the Existing Lease,
as amended by this Amendment.

 

2.                  Landlord’s Obligation to Maintain Base Building.
Notwithstanding anything in the Existing Lease to the contrary (including
without limitation Section 7.B of the Original Lease), effective as of April 1,
2017, Landlord’s obligation under Section 7.B of the Original Lease to use
commercially reasonable efforts to maintain certain elements of the Building
shall be limited to the exterior structural portions of the Building; roofing
and covering materials including performing roof surveys; foundations; exterior
demising walls and facade; all landscaping, sidewalks and parking areas
contained in or about the Project; snow removal; exterior washing of windows;
exterior window repair; exterior lighting including parking lot lighting;
exterior signage at the Project (but excluding Tenant’s Exterior Signage (as
defined in the Original Lease) which shall be Tenant’s responsibility).
Accordingly, from and after April 1, 2017, Operating Expenses (as defined in the
Original Lease) shall not include any costs that are charged to or paid by
Tenant under other provisions of this Lease, including, without limitation,
costs paid by Tenant under Section 3 of this Amendment.

 

 

 

 



 

3.          Tenant’s Maintenance Obligations. Notwithstanding anything in the
Existing Lease to the contrary, effective as of April 1, 2017, in addition to
Tenant’s maintenance obligations under Section 7.A. of the Original Lease,
Tenant shall, at its sole cost and expense and subject to the last sentence of
Section 7.A. of the Original Lease, maintain, repair and keep in good condition
the interior structural portions of the Building; the interior common areas that
form a part of the Building; the Building’s operating systems (including, but
not limited to, Building mechanical, electrical, life safety, heating,
ventilation, air-conditioning, plumbing, pipes and conduits); the Generator; and
those portions of the Project serving the foregoing equipment or systems, except
for those obligations that are expressly designated as Landlord’s responsibility
under the Lease. In connection with the foregoing, Tenant shall make all repairs
to the Project, structural and nonstructural, ordinary or extraordinary,
foreseen or unforeseen as may be necessary to maintain the Project in a standard
which is at least equal to the standard of comparable office/laboratory
buildings located in Gaithersburg, Maryland, taking into account the size, age,
class, location and method of construction of the Building and such other
buildings; provided, however, this Section 3 only relates to repairs and
maintenance arising in the ordinary course of operation of the Project, and in
the event of a casualty or taking, Sections 16 and 18 of the Original Lease,
respectively, shall apply; and provided further, Tenant shall not be required to
replace the Building’s operating systems or make any other capital expenditures
related to the Building or Project; such obligations shall remain the
responsibility of Landlord under the Lease.

 

3.1        Landlord shall have the ongoing right to inspect, perform maintenance
audits (not to exceed twice per calendar year) and contract for an independent
facility condition assessment (not to exceed once every three (3) calendar
years) to monitor Tenant’s maintenance and repair obligations under this Lease,
the reasonable costs of which may be included in Operating Expenses. Landlord
shall have the right to review Tenant’s certification records or maintenance
records upon Landlord’s written request (but not to exceed once per calendar
year). All repairs made by Tenant shall be at least equal in quality to the
original work, and shall be made only by a licensed, bonded (if required by
Landlord in its sole discretion) contractor approved in advance by Landlord,
which approval shall not be unreasonably withheld, delayed or conditioned to the
extent provided in Section 8.B. of the Original Lease; provided, however, that
such contractor need not be bonded or approved by Landlord if the non-structural
repairs to be performed do not exceed Fifty Thousand Dollars ($50,000) in value.
Landlord may impose reasonable restrictions and requirements with respect to any
repairs which require Landlord approval.

 

3.2       Tenant shall, at Tenant’s sole cost and expense, procure and maintain
contracts, in customary form and substance for, and with contractors
specializing and experienced in, the maintenance of the following equipment and
improvements, if any, if and when installed on the Project: (a) heating,
ventilating and air conditioning equipment, (b) boilers and pressure vessels,
(c) fire extinguishing systems, including fire alarm and smoke detection
devices, (d) clarifiers, (e) basic utility feeds to the perimeter of the
Building and (f) any other equipment serving the interior reasonably required by
Landlord. All such vendors shall be subject to Landlord’s approval, which shall
not be unreasonably withheld, delayed or conditioned. Tenant shall provide
copies of any vendor contracts (or, at a minimum, the scope of work under any
vendor contracts) to Landlord promptly after execution thereof. Tenant shall use
commercially reasonable efforts to enter into contracts that provide for
termination upon thirty (30) days’ notice.

 

 

 2 

 



 

3.3               In the event Tenant Defaults (as defined in the Existing
Lease) in any of its maintenance or repair obligations under the Lease, Landlord
may, at its option, exercise Landlord’s right to cure as specifically provided
under Section 19.H of the Original Lease.

 

4.                  Broker. Tenant represents and warrants that it has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment and agrees to reimburse, indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord, at Tenant’s sole cost and
expense) and hold harmless Landlord and its affiliates, employees, agents,
contractors, lenders, and mortgagees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

 

5.                  No Default. Each party represents, warrants and covenants
that, to the best of its knowledge, neither Landlord nor Tenant is in default of
any of its respective obligations under the Existing Lease and no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

 

6.                  Notices. Tenant confirms that, notwithstanding anything in
the Lease to the contrary, notices delivered to Tenant pursuant to the Lease
should be sent to:

 

Novavax, Inc.

20 Firstfield Road

Gaithersburg, MD 20878

Attention: General Counsel

 

7.                  Effect of Amendment. Except as modified by this Amendment,
the Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

 

8.                  Successors and Assigns. Each of the covenants, conditions
and agreements contained in this Amendment shall inure to the benefit of and
shall apply to and be binding upon the parties hereto and their respective
heirs, legatees, devisees, executors, administrators and permitted successors
and assigns and sublessees. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.

 

9.                  Miscellaneous. This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

 



 3 

 

 

 

10.              Authority. Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

11.              Counterparts; Facsimile and PDF Signatures. This Amendment may
be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document. A facsimile or portable document
format (PDF) signature on this Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 4 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

 



WITNESS:   LANDLORD:             BMR-FIRSTFIELD LLC,       a Delaware limited
liability company           By: /s/ A.S.   By: /s/ Marie Lewis       Name: Marie
Lewis       Title: VP, Legal                     ATTEST:   TENANT:      
[Corporate seal]   NOVAVAX, INC.,       a Delaware corporation           By: /s/
Jonathan Wallinger   By: /s/ John A. Herrmann III Name: Jonathan Wallinger  
Name: John A. Herrmann III Title: Senior Counsel   Title: SVP, General Counsel



 

 

 



 

 